Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.

Status of Claims
In the documents filed on 11/19/2021: 
Claim(s) 1-2, 8-9, and 15-16 (and by extension its/their dependents) have been amended. 
Claim(s) 3, 10 and 17 has/have been canceled. 
Claim(s) 1-2, 4-9, 11-16, and 18-20 is/are pending in this application.
Claim(s) 1-2, 4-9, 11-16, and 18-20  have been rejected below.

Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. With respect to claim 1 applicant first quotes the entirety of the sections previously cited for the rejection claims 3, 10 and 17 specifically Brenner Fig, 4, 6 element 430, 630 ¶[8, 15, 40, 46, 59]. Applicant then provides the following statements:
In the above quoted elements in figures and paragraphs, Brenner teaches transforming driver vehicle settings to abstracted driver vehicle settings, determining a likely profile of the particular driver, obtaining a likely profile of the particular driver from the abstract driver vehicle setting data, and determining the driver vehicle setting data particular to the vehicle identified by the vehicle identification data based on the likely profile of the particular driver. Brenner also teaches the vehicle control module. Brenner further teaches transforming received driver vehicle setting data to abstracted driver vehicle setting data. However, Brenner does not teach obtaining a first specification that specifies a coordinate system of the first vehicle, and Brenner does not teach comparing one or more first parameters included in the first configuration with the first specification that specifies the coordinate system. Therefore, Brenner does not teach the amended claim 1.
Because Brenner does not teach every element, feature, or limitation of amended claim 1, amended claim 1 is patentable over Brenner under 35 U.S.C. 102(a)(2). Applicant respectfully requests withdrawal of the rejection under 35 U.S.C. 102(a)(2).

As an initial note, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. All applicant has done is quote the previously cited sections and then assert that they distinct from applicant’s current limitations with no analysis as to why they are distinct. 
With respect to applicant’s assertion that “Brenner does not teach obtaining a first specification that specifies a coordinate system of the first vehicle, and Brenner does not teach comparing one or more first parameters included in the first configuration with the first specification that specifies the coordinate system. Therefore, Brenner does not teach the amended claim 1.” The examiner respectfully disagrees. 
With respect to the statement “Brenner does not teach obtaining a first specification that specifies a coordinate system of the first vehicle” Applicant describes what is meant by “a coordinate system” in ¶[68] of their specification shown below:
[0068] It is to be understood that, the specification of the vehicle may be obtained from the automobile manufactures, for example, from a guide of the vehicle. Usually, the specification may define a coordinate system for the vehicle, and provide measurements for each of the devices in the coordinate system. For example, the coordinate system may provide an original position of the seat, the rearview mirror, and other devices. Reference will be made to FIG. 7 for details of how to generate the ergonomic model 430.

That is, applicant’s coordinate system is merely a means to represent the parameters  (positions of vehicle setting) within the first vehicle. Applicant’s claimed parameters are directly analogous to the “obtained vehicle settings” taught by Brenner in all cited sections. More specifically Brenner describes what is meant by vehicle settings in ¶[6] shown below:
[0006] Implementations may each optionally include one or more of the following features. For instance, in some implementations, the obtained vehicle settings include one or more of mirror positions, a driver seat position, steering wheel position, foot pedal positions, radio station presets, heating, ventilation, air conditioning (HVAC) settings, vehicle lighting preferences, wiper speed settings, navigation settings, camera bumper settings, safety alert settings, child lock settings, and window lock settings.

It should be noted that even the examples provided by applicant (seat positions and mirror settings) are explicitly disclosed in the vehicle settings taught by Brenner. Brenner is then very specific that these vehicle setting are obtained based on “the particular driver and the identified vehicle.” Although the phrase coordinate system is not used by Brenner, Brenner’s teaching of obtaining the vehicle setting (parameters) based on the particular driver and the identified vehicle are necessarily done in a coordinate system of the first vehicle identical to how applicant describes them and thus anticipate the limitation. 
With respect to applicant’s argument “Brenner does not teach comparing one or more first parameters included in the first configuration with the first specification that specifies the coordinate system” it is noted that this “comparing step” is done within the context of using the parameters in order to determine body measurements of the user this can most clearly be seen in Figure 7 of the instant application shown below and described in ¶[69-70] in which the position of the seat in the first vehicle is used in order to determine physical parameters of the user. 

    PNG
    media_image1.png
    687
    521
    media_image1.png
    Greyscale


[0069] FIG. 7 depicts a diagram 700 for generating an ergonomic model 430 of a user 440 based on a comparison of the collected first parameter and the first specification, in accordance with an embodiment of the present invention. According to FIG. 7, an original position 710 (as illustrated by the dash block 710 in FIG. 7) of the seat may be obtained from the coordinate system for the vehicle 410. Further, if the position of the seat is represented by an offset 722 of the seat from the original position 710, then in a simplified manner, the total distance 620 may be a sum of the offset 722 and the distance 720. Here, the distance 720 may indicate a horizontal distance between the original position 710 and the brake of the first vehicle 410.
[0070] It is to be understood that the above paragraphs just describe a simplified example of determination of the length of the leg. In another example, the thickness of the body of the user 440, and the angle at the knee may be considered to determine the length of the leg in a more accurate manner. Further, based on the length of the leg, the height of the user 440 may be estimated, and in turn other parameters (such as the length of the arm, and so on) included in the ergonomic model 430 may be determined. In one example, if the length of the leg is 77 cm, based on the statistics in Table 1, the height of the user may be 77/0.426≈180 cm, and the length of the arm is 180*0.346≈62 cm.

In this case the position of the seat is compared It is further noted that applicant’s recitation of “that specifies the coordinate system” merely denoted that different vehicles have different measurements and identical changes in different vehicles (ie, moving the seat back 3 inches) do not necessarily correspond to identical determinations of user parameters (is leg length).
As was previously explained, this is the exact same steps that Brenner performs in the previously cited sections most specifically shown in Brenner ¶[40] wherein Brenner explicitly teaches that the driver profile may include a physical profile of the user which is determined based specifically on the given vehicle being driven (ie the coordinate system of the given vehicle) which teaches:
[0040] In some implementations, the driver profile may include a physical profile of the driver, which includes data indicating various relevant physical characteristics of the driver such as, for example, height, arm length, and leg length. The various physical characteristics of the driver can be estimated based on average vehicular setting values used by a driver or, in some cases, vehicular settings for a car most frequently driven by the driver. For example, if a driver generally sets the driver car seat position at a position close to the steering wheel in multiple cars or in a car the driver most frequently drives, the likely height of the driver may be determined to be, for example, less than 5′6″. In another example, if a driver generally sets the driver car seat position at a maximum distance away from the steering wheel in multiple cars, the likely height of the driver may be determined to be, for example, at least 6′.

As shown this the limitation in question is clearly anticipated by Brenner and the previous rejection is maintained. 
All arguments not explicitly addressed above have been considered but do not bring up any additional points not already addressed above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-9, 11-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brenner (US 2017/0232914).

With respect to claim 1 Brenner teaches a computer-implemented method for managing a device in a vehicle, the method comprising:
obtaining from a control system of a first vehicle (Brenner Fig, 2A, 3A ¶[50-51]), by a mobile device (Brenner Fig, 1-3B element 115 ¶[30]), a first configuration (Brenner Fig, 4, 6 element 420, 620 ¶[40, 57] “driver seat position”) of a first device (Brenner Fig, 4, 6 element 420, 620 ¶[40, 57] “driver seat”) of the first vehicle, the first configuration including one or more settings of the first device (Brenner Fig, 4, 6 element 420, 620 ¶[57] “driver seat position”), the first configuration being set by a user of the first vehicle, the first configuration meeting a driving habit of the user (Brenner Fig, 4, 6 element 420, 620 ¶[57]);
obtaining, by the mobile device, a first specification that specifies a coordinate system (Brenner Abstract, Fig, 4, 6 element 430, 630 ¶[ 7, 10-15, 40, 46, 59]) of the first vehicle. It is noted that the recitation of “a coordinate system of the first vehicle” merely denotes that the obtained settings are particular to a specific vehicle which is first identified (See instant application Figure 7 and ¶[69-70]). This is identical to what is taught by Brenner wherein Brenner first must identify a particular vehicle from which the setting are to be obtained (See Brenner Abstract, ¶[7, 10-14]) prior to performing the setting obtaining steps of (Brenner, Fig, 4, 6 element 430, 630 ¶[7, 10-15, 40, 46, 59]). 
comparing, by the mobile device, one or more first parameters included in the first configuration with the first specification that specifies the coordinate system, to determine physical parameters of the user included in an ergonomic model (Brenner ¶[8, 15, 40, 46] “driver profile” See ¶[40] wherein the driver’s height can be predicted from the seat position), wherein the physical parameters include measurements of a user body in relation to the one or more settings of the first device (Brenner Fig, 4, 6 element 430, 630 ¶[8, 15, 40, 46, 59]);
generating from the one or more settings of the first device of the first vehicle, by the mobile device, the ergonomic model for the user (Brenner Fig, 4, 6 element 430, 630 ¶[59] “abstracted driver vehicle settings”), including physical parameters of the user (Brenner ¶[8, 15, 40]);
using the physical parameters included in the ergonomic model to determine, by the mobile device, a second configuration of a second device of a second vehicle (Brenner Fig, 2B, 3B ¶[50-51]), the second configuration including one or more settings of the second device of the second vehicle and meeting the driving habit of the user (Brenner Fig, 6 element 670, 680 ¶[79-80]);
transmitting from the mobile device to a control system of the second vehicle, by the mobile device, the second configuration (Brenner Fig, 6 element 690 ¶[81]); and 
wherein the second device of the second vehicle are set based on the second configuration (Brenner Fig, 6 element 690 ¶[81]).

With respect to claim 8 Brenner teaches a computer program product for managing a device in a vehicle, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable to:
obtain from a control system of a first vehicle (Brenner Fig, 2A, 3A ¶[50-51]), by a mobile device (Brenner Fig, 1-3B element 115 ¶[30]), a first configuration (Brenner Fig, 4, 6 element 420, 620 ¶[40, 57] “driver seat position”) of a first device (Brenner Fig, 4, 6 element 420, 620 ¶[40, 57] “driver seat”)  of the first vehicle, the first configuration including one or more settings of the first device (Brenner Fig, 4, 6 element 420, 620 ¶[57] “driver seat position”), the first configuration being set by a user of the first vehicle, the first configuration meeting a driving habit of the user (Brenner Fig, 4, 6 element 420, 620 ¶[57]);
obtain, by the mobile device, a first specification that specifies a coordinate system of the first vehicle (Brenner Abstract, Fig, 4, 6 element 430, 630 ¶[ 7, 10-15, 40, 46, 59]). It is noted that the recitation of “a coordinate system of the first vehicle” merely denotes that the obtained settings are particular to a specific vehicle which is first identified (See instant application Figure 7 and ¶[69-70]). This is identical to what is taught by Brenner wherein Brenner first must identify a particular vehicle from which the setting are to be obtained (See Brenner Abstract, ¶[7, 10-14]) prior to performing the setting obtaining steps of (Brenner, Fig, 4, 6 element 430, 630 ¶[7, 10-15, 40, 46, 59]); 
compare, by the mobile device, one or more first parameters included in the first configuration with the first specification that specifies the coordinate system, to determine physical parameters of the user included in an ergonomic model (Brenner ¶[8, 15, 40, 46] “driver profile” See ¶[40] wherein the driver’s height can be predicted from the seat position) , wherein the physical parameters include measurements of a user body in relation to the one or more settings of the first device (Brenner Fig, 4, 6 element 430, 630 ¶[8, 15, 40, 46, 59]);
generate from the one or more settings of the first device of the first vehicle, by the mobile device, the ergonomic model for the user (Brenner Fig, 4, 6 element 430, 630 ¶[59] “abstracted driver vehicle settings”), including physical parameters of the user (Brenner ¶[8, 15, 40]);
use the physical parameters included in the ergonomic model to determine, by the mobile device (Brenner Fig, 2B, 3B ¶[50-51]), a second configuration of a second device of a second vehicle, the second configuration including one or more settings of the second device of the second vehicle and meeting the driving habit of the user (Brenner Fig, 6 element 670, 680 ¶[79-80]);
transmit from the mobile device to a control system of the second vehicle, by the mobile device, the second configuration (Brenner Fig, 6 element 690 ¶[81]); and
wherein the second device of the second vehicle are set based on the second configuration (Brenner Fig, 6 element 690 ¶[81]). 

With respect to claim 15 Brenner teaches a computer system for managing a device in a vehicle, the computer system comprising: one or more processors, one or more computer readable tangible storage devices (Brenner ¶[12, 17]), and program instructions stored on at least one of the one or more computer readable tangible storage devices for execution by at least one of the one or more processors, the program instructions executable to:
obtain from a control system of a first vehicle (Brenner Fig, 2A, 3A ¶[50-51]), by a mobile device (Brenner Fig, 1-3B element 115 ¶[30]), a first configuration (Brenner Fig, 4, 6 element 420, 620 ¶[40, 57] “driver seat position”) of a first device (Brenner Fig, 4, 6 element 420, 620 ¶[40, 57] “driver seat”) of the first vehicle, the first configuration including one or more settings of the first device (Brenner Fig, 4, 6 element 420, 620 ¶[57] “driver seat position”), the first configuration being set by a user of the first vehicle, the first configuration meeting a driving habit of the user (Brenner Fig, 4, 6 element 420, 620 ¶[57]);
obtain, by the mobile device, a first specification that specifies a coordinate system of the first vehicle (Brenner Abstract, Fig, 4, 6 element 430, 630 ¶[ 7, 10-15, 40, 46, 59]). It is noted that the recitation of “a coordinate system of the first vehicle” merely denotes that the obtained settings are particular to a specific vehicle which is first identified (See instant application Figure 7 and ¶[69-70]). This is identical to what is taught by Brenner wherein Brenner first must identify a particular vehicle from which the setting are to be obtained (See Brenner Abstract, ¶[7, 10-14]) prior to performing the setting obtaining steps of (Brenner, Fig, 4, 6 element 430, 630 ¶[7, 10-15, 40, 46, 59]); 
compare, by the mobile device, one or more first parameters included in the first configuration with the first specification that specifies the coordinate system, to determine physical parameters of the user included in an ergonomic model (Brenner ¶[8, 15, 40, 46] “driver profile” See ¶[40] wherein the driver’s height can be predicted from the seat position) , wherein the physical parameters include measurements of a user body in relation to the one or more settings of the first device (Brenner Fig, 4, 6 element 430, 630 ¶[8, 15, 40, 46, 59]);
generate from the one or more settings of the first device of the first vehicle, by the mobile device, the ergonomic model for the user (Brenner Fig, 4, 6 element 430, 630 ¶[59] “abstracted driver vehicle settings”), including physical parameters of the user (Brenner ¶[8, 15, 40]);
use the physical parameters included in the ergonomic model to determine, by the mobile device, a second configuration of a second device of a second vehicle (Brenner Fig, 2B, 3B ¶[50-51]), the second configuration including one or more settings of the second device of the second vehicle and meeting the driving habit of the user (Brenner Fig, 6 element 670, 680 ¶[79-80]);
transmit from the mobile device to a control system of the second vehicle, by the mobile device, the second configuration (Brenner Fig, 6 element 690 ¶[81]); and
wherein the second device of the second vehicle are set based on the second configuration (Brenner Fig, 6 element 690 ¶[81]).

With respect to claim 2, 9, and 16, Brenner teaches a computer-implemented method, further comprising:
collecting, by the mobile device, one or more first parameters included in the first configuration by a sensor of the first vehicle (Brenner ¶[8, 15, 40, 46]); and

With respect to claims 4, 11 and 18, Brenner teaches a computer-implemented method, further comprising:
obtaining, by the mobile device, a third configuration of a third device of the first vehicle, the third configuration being set by the user to meet the driving habit of the user (Brenner Fig, 4, 6 element 420, 620 ¶[6, 57] note: multiple devices are specified in¶[6]); and
updating, by the mobile device, the physical parameters included in the ergonomic model based on the third configuration (Brenner Fig, 4, 6 element 420, 620 ¶[6, 57] note: multiple devices are specified in¶[6]). 

With respect to claims 5, 12 and 19 Brenner teaches a computer-implemented method, further comprising:
obtaining, by the mobile device, a second specification that specifies a coordinate system of the second vehicle (Brenner Fig, 6 element 670, 680 ¶[79-80] where the ergonomic model/abstracted driver vehicle settings are transformed for the 2nd vehicle); and
determining, by the mobile device, the second configuration based on the physical parameters included in the ergonomic model and the second specification (Brenner Fig, 6 element 670, 680 ¶[79-80]). 

With respect to claims 6 and 13, Brenner teaches a computer-implemented method, further comprising:
adjusting, by the control system of the second vehicle, the second device based on the second configuration (Brenner Fig, 6 element 670, 680 ¶[79-80]). 

With respect to claims 7, 14 and 20, Brenner teaches a computer-implemented method, further comprising: in response to receiving from the user a feedback to the second device, modifying, by the mobile device, the physical parameters included in the ergonomic model based on the feedback (Brenner ¶[43, 90]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767. The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /J.S.F/ Examiner, Art Unit 3665 /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665